DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, a closure comprising a barrier wall that separates a second chamber from a first chamber wherein said barrier wall is configured to unseal by rupturing due to increased internal compartment pressure generated when the depressible top wall is depressed, in the reply filed on May 27, 2022 is acknowledged.
Claims 4, 11, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
An action on the merits of elected Species I, directed towards Claims 1-3, 5-10, 12-16, and 19-20 is provided below.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Claim 2 recites the limitation “the container sidewall” in line 3.  It appears the claim should recite “the at least one container sidewall” in order to maintain consistency with “at least one container sidewall” recited in Claim 2, lines 2-3.
Claim 9 recites the limitation “the container opening” in lines 1-2.  It appears the claim should recite “the opening” in order to maintain consistency with “an opening” recited in Claim 2, lines 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claim 1, Kunz discloses a container assembly comprising a container (container 19) having a first chamber formed from a base wall (not shown, but must necessarily be present in order to store liquid) and a container sidewall that extends from the base wall to surround the first chamber.  The container sidewall defines an aperture (pouring spout 4) into the first chamber.  A closure is attached to the aperture (pouring spout 4).  The closure includes a collar surrounding a passage that extends through the aperture to the first chamber (plane that bisects the opening of the container 19 is interpreted to read on the passage).  The collar has a hingedly connected lid (lid 2) that is moveable between an open and closed position to occlude the passage.  The closure includes a second chamber (chamber 16) separated from the first chamber by a barrier wall (membrane liner 17) that is capable of opening to permit material flow between the first and second (chamber 16) chambers (FIG. 2) (‘473, Paragraphs [0019]-[0018] and [0029]).

    PNG
    media_image1.png
    779
    856
    media_image1.png
    Greyscale


Regarding Claim 2, Kunz discloses a container assembly comprising a container (container 19) having a first chamber formed from a base wall (not shown, but must necessarily be present in order to store liquid) and at least one container sidewall that extends from the base wall to surround the first chamber.  The container sidewall defines an opening into the first chamber.  A closure is attached to the opening.  The closure includes a collar which defines an orifice (bottom circumference of pouring spout 4) that overlaps the opening.  A lid (lid 2) is hingedly connected to the collar and movable between an open position and a closed position.  The lid (lid 2) includes a lid chamber extending through the lid (lid 2).  The lid (lid 2) includes a second chamber (chamber 16) within the lid chamber.  The second chamber (chamber 16) has a second chamber top wall (snap fastener 8) that seals across the lid chamber and a barrier wall (membrane liner 17) sealed to the second chamber top wall (snap fastener 8) to enclose the second chamber (chamber 16) and separate the second chamber (chamber 16) from the orifice when the lid is in a closed position (‘473, FIG. 2).
Regarding Claim 3, Kunz shows the second chamber (chamber 16) being formed integrally with the collar and partially occluding the passage (plane that bisects the opening of the container 19) (‘473, FIG. 2).
Regarding Claim 5, Kunz discloses the second chamber (chamber 16) including a second chamber top wall (snap fastener 8) capable of being depressed to rupture the barrier wall (membrane liner 17) (‘473, FIG. 2) (‘473, Paragraphs [0017] and [0029]).
Regarding Claim 10, Kunz discloses the barrier wall (membrane liner 17) capable of unsealing by rupturing as a result of an increased internal compartment pressure generated when the depressible top wall (snap fastener 8) is depressed (‘473, Paragraph [0029]).
Regarding Claim 12, Kunz discloses the container sidewall including a first threaded connection (external thread 25) surrounding the aperture (pouring spout 4) and the collar including a second threaded connection (internal thread 26) coupled to the first threaded connection (external thread 25) (‘473, FIG. 2) (‘473, Paragraph [0019]).
Regarding Claim 13, Kunz discloses a closure capable of being attached to a container (container 19).  The closure comprising a collar having a collar wall surrounding a passage.  The collar wall extends between a lower opening and an upper opening of the passage.  The collar wall is capable of sealingly coupling to a periphery of the lower opening to a container aperture.  A lid (lid 2) is hinged to the collar and movable between a closed position, which covers the collar opening, and an open position which permits a fluid entering the passage from one of the lower and upper opening to flow out of the other opening.  A compartment encloses a chamber (chamber 16).  The compartment extends from the collar into the passage, i.e. in a radial direction, and has a barrier wall (membrane liner 17) that seals the chamber (chamber 16) from the passage (‘473, FIG. 2) (‘473, Paragraph [0019]).  The barrier wall (membrane liner 17) is capable of being unsealed to expose the chamber to the passage (‘473, Paragraph [0029]).
Regarding Claim 15, Kunz discloses the second chamber (chamber 16) including a second chamber top wall (snap fastener 8) capable of being depressed to rupture the barrier wall (membrane liner 17) (FIG. 2) (‘473, Paragraphs [0017] and [0029]).
Regarding Claim 16, Kunz discloses the barrier wall (membrane liner 17) capable of unsealing by rupturing as a result of an increased internal compartment pressure generated when the depressible top wall (snap fastener 8) is depressed (‘473, Paragraph [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claim 3, Kunz appears to show the second chamber (chamber 16) being integrally formed with the collar and partially occluding the passage (plane that bisects the opening of the container 19) (FIG. 2) as discussed in the rejections under 35 USC 102(a)(1).  However, in the event that it can be construed that FIG. 2 does not explicitly show the second chamber being integrally formed with the collar, the use of a one piece construction instead of the structure disclosed in Kunz would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Hardenbrook et al. US 4,728,559 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claims 6 and 20, Kunz is silent regarding the lid including a view window.
Hardenbrook et al. discloses a lid having a view window (transparent window 12) (FIG. 1) (‘559, Column 4, lines 6-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Kunz and incorporate a view window into the lid as taught by Hardenbrook et al. in order to allow the user to see the contents of the container before opening said container.

    PNG
    media_image2.png
    398
    1087
    media_image2.png
    Greyscale

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Gunter et al. US 2006/0096982 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claims 7 and 19, Kunz is silent regarding the barrier wall membrane liner being selectively reinforced.
Gunter et al. discloses a membrane liner (liner 30) that covers a chamber opening wherein the membrane liner (liner 30) is a laminated construction (‘982, Paragraph [0021]), which reads on a barrier wall that is selectively reinforced, i.e. reinforced with multiple laminate layers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the barrier wall selectively reinforced with a laminate as taught by Gunter et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obvious determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Vurma et al. US 2012/0276251 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claim 8, Kunz is silent regarding the first chamber being sterile.
Vurma et al. discloses infant formula (‘251, Paragraph [0051]) stored in a container wherein the container is processed aseptically or through retort (‘251, Paragraphs [0077] and [0084]).  The container is maintained in a sterile condition for about 12 months (‘251, Paragraph [0076]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Kunz and process the container aspetically or through retort to make the container sterile as taught by Vurma et al. in order to reduce the risk of microbial contamination of the foodstuff stored therein (‘251, Paragraph [0082]).
Regarding Claim 14, Kunz is silent regarding the chamber being sterile.
Vurma et al. discloses infant formula (‘251, Paragraph [0051]) stored in a container wherein the container is processed aseptically or through retort (‘251, Paragraphs [0077] and [0084]).  The container is maintained in a sterile condition for about 12 months (‘251, Paragraph [0076]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Kunz and process the container aspetically or through retort to make the container sterile as taught by Vurma et al. in order to reduce the risk of microbial contamination of the foodstuff stored therein (‘251, Paragraph [0082]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 2 above in view of Ginzburg et al. US 2012/0211459.
Regarding Claim 9, Kunz is silent regarding a container seal sealing the container opening.  Kunz only teaches a barrier wall separating the second chamber of the closure from the first chamber of the container but does not teach a container seal also sealing the container opening.
Ginzburg et al. discloses a container assembly (package 10) comprising a container (container 20) comprising a first chamber formed from a base wall and at least one container sidewall that extends from the base wall to surround the first chamber (chamber containing diluent D) wherein the container sidewall defines an opening (open end 29) into the first chamber (chamber containing diluent D).  A closure (cap 60) is attached to the opening (open end 29) wherein the closure (cap 60) comprises an orifice (open end 68) that overlaps the opening (open end 29) of the container (container 20) and the closure (cap 60) comprises a closure chamber defining a second chamber (chamber containing ingredient P).  Ginzburg et al. further discloses a container seal (seal 28) sealing the container opening (open end 29) (‘459, FIGS. 5A-5D) (‘459, Paragraph [0039]).

    PNG
    media_image3.png
    776
    437
    media_image3.png
    Greyscale

Both Kunz and Ginsburg et al. are directed towards the same field of endeavor of a container assembly comprising a container having a first food ingredient stored in a first chamber and a closure having a second food ingredient stored in a second chamber wherein the closure has a barrier wall that initially separates the first and second food ingredients such that the first and second food ingredients mix together when the barrier wall is punctured.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container assembly of Kunz and incorporate a container seal sealing the container opening as taught by Ginsburg et al. in order to completely seal the container and keep the contents of the container sterile from the external environment (‘459, Paragraph [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792